Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Primo Water Corporation Winston Salem, North Carolina We hereby consent to the incorporation by reference in the Registration Statements on Form S-8(No. 333-175165, No. 333-192341 and No. 333-203916) and Form S-3 (No. 333-200016)of Primo Water Corporation of our reports dated March 16, 2017, relating to the consolidated financial statements and the effectiveness of Primo Water Corporation’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Raleigh, North Carolina March 16, 2017
